DETAILED ACTION
*** The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
*** This office action is responsive to Applicant’s Amendment filed April 01, 2021.   Claims 
1-20 are pending.

Restriction/Election
 Claims 1-5,8-14 are allowable.  Non-elected dependent claims 6-7 are subjected to rejoinder to Group I including claims 1-5 and 8-14, because the claims 6-7 require all the limitations of an allowable independent claim 1.  Claims 1-5 and 8-14 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 15-20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.  
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on August 24, 2020 is hereby withdrawn.  In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Accordingly, all claims 1-20 are fully examined for patentability.  In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no 
 

Allowable Subject Matter
Claims 1-20 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:   
Applicant’s amendment filed April 01, 2021 and convincing remarks thereof have overcome the rejections in the last office action.  The references of record including Chang (2015/0364471), Ludikhuize (6,288,424), Nielsen (2016/0336442), Wie (8,236,642), Chen (2014/0065781), Nishigoori (5,376,816), etc., alone or in combination, do not fairly anticipatively disclose each and every aspect of the claimed high-voltage semiconductor device, or fairly make a prima facie obvious case of the claimed high voltage semiconductor device, in combination with other claimed limitations as recited in base claim 1 and method thereof as recited in base claim 15, the inclusion of a semiconductor substrate having a first conductivity type; a first high-voltage well region disposed in the semiconductor substrate and having a second conductivity type that is opposite to the first conductivity type; a first buried layer disposed on the first high-voltage well region and having the first conductivity type; a second buried layer and a third buried layer disposed on the first high-voltage well region and having the second conductivity type, wherein the first buried layer is between the second buried layer and the third buried layer, the first buried layer is in direct contact with the second buried layer, bottom surfaces of the second buried layer and the third buried layer are in direct contact with both the first high-voltage well region and the semiconductor substrate; and a source region and a drain region disposed on the first buried layer and having the second conductivity type; and 
As recited in base claim 8, the inclusion of a semiconductor substrate having a first conductivity type; a first high-voltage well region disposed in the semiconductor substrate and having a second conductivity type that is opposite to the first conductivity type; a first buried layer disposed on the first high-voltage well region and having the first conductivity type; a second high-voltage well region disposed on the first buried layer and having the second conductivity type; and a source region and a first drain region disposed in the second high-

 					****************
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M TRINH whose telephone number is (571) 272-1847.  The examiner can normally be reached on M-F 10Am -6:30Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The central fax phone number is (703) 872-9306. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL M TRINH/Primary Examiner, Art Unit 2822